DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: a Synthetic Aperture Radar (SAR) image acquisition unit 
Claims 1-2: a single look complex (SLC) image production unit 
Claim 1: an interferogram production unit
Claim 1: a surface displacement model production unit 
Claim 1: an unwrapped residual interferogram generation unit 
Claims 1, 6: an unwrapped interferogram generation unit 
Claims 2-3: an offset tracking surface displacement image production unit
Claim 2: an offset tracking surface displacement image correction unit 
Claims 2, 4-5: an offset tracking surface displacement image smoothing unit 
Claim 7: an interferometric surface 10displacement image generation unit
A specialized function must be supported in the specification by the computer 
The following have been identified as the structure for Synthetic Aperture Radar (SAR) image acquisition unit, single look complex (SLC) image production unit, interferogram production unit, surface displacement model production unit, unwrapped residual interferogram generation unit, unwrapped interferogram generation unit,  offset tracking surface displacement image production unit, offset tracking surface displacement image correction unit,  offset tracking surface displacement image smoothing unit and interferometric surface 10displacement image generation unit.
The published specification describes “the phase unwrapping method for SAR interferogram based on SAR offset tracking surface displacement model according to an embodiment of the present disclosure may be implemented in the form of program instructions that may be executed by various computer means and may be recorded on a computer readable medium. The computer readable10 medium may include program instructions, data files, data structures, and the like alone or in combination. The program instructions recorded on the medium may be those specially designed and configured for the purposes of the present disclosure, or may be known and available to those skilled in computer software. Examples of computer readable recording medium include magnetic media such as hard disks, floppy disks, and magnetic tape, optical15 media such as CD-ROMs and DVDs, magneto-optical media such as floptical disks, and hardware devices specifically configured to store and execute program instructions such as ROM, RAM, flash memory, and the like. Examples of the program instructions include machine language codes such as those generated by a compiler, as well as high-level language codes that may be executed by a computer using an interpreter, 
The published specification provides an algorithm that accomplishes the claimed function associated with the claimed units (Fig. 2) and fig. 1 discloses the phase unwrapping apparatus on which the algorithm is processed. Therefore there is sufficient structure for the claimed units.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20170106868) (Espacenet Translation), and further in view of Jung et al. (US 2016/0033639 A1).
Regarding Claim 1, Jung et al. (‘868) discloses “an apparatus [para 1: an apparatus]; [para 32: Fig. 1: apparatus 100] comprising: 
a Synthetic Aperture Radar (SAR) image acquisition unit [para 16: satellite radar image acquisition unit]; [para 32: satellite radar image acquisition unit 110] that acquires two SAR images of a same object acquired at different times [para 33: the satellite radar image acquisition unit 110 is a part that acquires two satellite radar images captured at different times having the same orbital system and imaging system.]; 
a single look complex (SLC) image production unit  that produces two SLC images corresponding to each of the two SAR images [para 35: The satellite radar image production unit 120 includes an SLC image generation unit 121 , an SLC image correction unit 122 , and an SLC image matching unit 123 . The satellite radar image production unit 120 generates two satellite radar images obtained through the satellite radar image acquisition unit 110, that is, a single look complex (SLC) image from the satellite radar raw data, and a common pair of the generated SLC image pairs. After correcting the SLC image by obtaining the Doppler frequency bandwidth, the SLC image pair is matched to finally produce a satellite radar image to which the offset tracking technique can be applied],”
“a surface displacement model production unit that produces an offset tracking surface displacement model using SAR offset tracking method for the two SLC images [para 54: 2The dimensional surface displacement map making unit 140 obtains a displacement value using the correlation coefficient between the flight direction and the observation direction calculated by the satellite radar offset tracking method application unit 130, and uses this to finally determine the flight direction and the observation direction. Create a two-dimensional surface displacement map].”
Jung et al. (‘868) does not explicitly disclose “an interferogram production unit that generates an SAR interferogram using SAR interferometry for the two SLC images; 
Jung et al. (‘639) shows an apparatus (Fig.1); generating forward-looking interferogram and backward-looking interferogram of multi-temporal interferometric pairs (Fig. 2); the interferogram generation unit generates forward-looking interferogram and backward-looking interferogram of multi-temporal interferometric pairs (para 14);
the interferogram generation unit may generate the single look complex (SLC) images of a forward-looking imaging radar and backward-looking imaging radar with respect to master and slave images of each of the multi-temporal interferometric pairs, may accurately co-register the SLC images, and may generate the forward-looking interferograms and the backward-looking interferograms using complex conjugate multiplication (para 17).
Jung et al. (‘639) teaches “an interferogram production unit  that generates an SAR interferogram using SAR interferometry for the two SLC images; an unwrapped residual interferogram generation unit that generates a residual interferogram by subtracting the SAR interferogram and the offset tracking surface displacement model, and generates an unwrapped residual interferogram by unwrapping the generated residual interferogram; and an unwrapped interferogram generation unit that generates an unwrapped SAR interferogram by adding the unwrapped residual interferogram to the offset tracking surface displacement model [Fig. 1: Interferogram generation unit 110]; [para 35: the interferogram generation unit 110 generates forward-looking InSAR interferogram and backward-looking InSAR interferogram of multi-temporal interferometric pairs; [para 36: the interferogram generation unit 110 generates the single look complex (SLC) images of a forward-looking imaging radar and a backward-looking imaging radar with respect to master and slave images of the multi-temporal interferometric pairs, accurately co-registers the SLC images, and generates the forward-looking InSAR interferogram and the backward-looking InSAR interferogram using complex conjugate multiplication]; [para 37: the interferogram generation unit 110 generates the SLC images of the forward-looking imaging radar and the backward-looking imaging radar with respect to master and slave images of the multi-temporal interferometric pairs, accurately co-registers the SLC images, and generates the forward-looking InSAR interferogram and the backward-looking InSAR interferogram using complex conjugate multiplication]; [para 93: when generating the forward-looking interferogram and the backward-looking interferogram, the interferogram generation unit 110 performs the process of (1) generating the SLC images of the data of master and slave images via the signal compression of raw multi-temporal imaging radar data, (2) accurately co-registering the master and slave images, (3) performing common band filtering on an interferometric pair in order to improve the quality of the interferograms, (4) calculating a phase difference via the complex conjugate multiplication of the two co-registered images, and 
an unwrapped residual interferogram generation unit that generates a residual interferogram by subtracting the SAR interferogram and the offset tracking surface displacement model, and generates an unwrapped residual interferogram by unwrapping the generated residual interferogram [Fig. 1: Residual Interferogram generation unit]; [para 14: the residual interferogram generation unit generates residual forward-looking interferogram and residual backward-looking interferogram by removing low-frequency phase components from InSAR interferograms; [para 43: the residual interferogram generation unit 120 generates residual forward-looking interferograms and residual backward-looking interferograms by removing low-frequency phase components from InSAR interferograms; [para 44: the residual interferogram generation unit 120 generates residual forward-looking interferograms and the residual backward-looking interferograms by removing low-frequency phase components from InSAR interferograms generated via a full-aperture Doppler bandwidth from the sub-aperture interferograms, i.e., the forward-looking interferograms and the backward-looking interferograms. In this case, the sub-aperture interferogram refers to a forward-looking interferogram or a backward-looking interferogram. The full-aperture interferogram refers to an interferogram generated from a master SLC image and a slave SLC image generated using all valid signals without dividing an aperture; [para 45: the residual interferogram generation unit 120 is the core technology of a method of stacking multi-temporal MAI interferograms according to the present embodiment. More specifically, the residual interferogram generation ; and
an unwrapped interferogram generation unit that generates an unwrapped SAR interferogram by adding the unwrapped residual interferogram to the offset tracking surface displacement model [para 14: the stacked interferogram generation unit generates a stacked forward-looking interferogram and a stacked backward-looking interferogram by separately stacking the residual forward-looking interferograms and the residual backward-looking interferograms. The stacked MAI interferogram generation unit generates a stacked MAI interferogram based on the phase difference between the stacked forward-looking interferogram and the stacked backward-looking interferogram]; [Fig. 1: stacked interferogram generation unit 130]; [Fig. 2: Generate stacked MAI interferogram based on phase difference of stacked forward-looking interferogram and stacked backward-looking interferogram]; [para 55: the stacked interferogram generation unit 130 generates a stacked interferogram by separately stacking the multi-temporal residual forward-looking interferograms and the residual backward-looking interferograms using the residual forward-looking interferograms and residual backward-looking interferograms generated by the residual interferogram generation unit 120]; [para 56: since the residual forward-looking interferograms and the residual backward-looking interferograms are separately stacked via the stacked interferogram generation unit 130, advantages arise in that a signal to noise ratio (SNR) 140 generates a stacked MAI interferogram based on a phase difference between the stacked forward-looking interferogram and the stacked backward-looking interferogram generated by the stacked interferogram generation unit 130]; [para 68: In this case, the stacked MAI interferogram generation unit 140 may generate the stacked MAI interferogram based on the phase difference calculated using the complex conjugate multiplication of the stacked forward-looking interferogram and the stacked backward-looking interferogram; [para 69: More specifically, the stacked MAI interferogram generation unit 140 calculates the phase difference between the stacked forward-looking interferogram and the stacked backward-looking interferogram generated by the stacked interferogram generation unit 130. In this case, the process of calculating the phase difference, i.e., a difference acquisition process, is performed via the complex conjugate multiplication of the stacked forward-looking interferogram and the stacked backward-looking interferogram. A stacked MAI interferogram may be generated based on the stacked MAI interferometric phase calculated by the process]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Jung et al. (‘868) with the teaching of Jung et al. (‘639) or extracting precise ground surface displacement in the 
Regarding Claim 2, which is dependent on independent Claim 1, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention. Jung et al. (‘868) does not explicitly disclose “the surface displacement model production unit includes: an offset tracking surface displacement image production unit that produces an SAR offset tracking surface displacement image using the offset tracking method for the two SLC images; an offset tracking surface displacement image correction unit that corrects a terrain effect on the SAR offset tracking surface displacement image by utilizing a linear model; and an offset tracking surface displacement image smoothing unit that reduces a noise component present in the offset tracking surface displacement image to produce an SAR offset tracking surface displacement model.”
Jung et al. (‘639) teaches “the surface displacement model production unit includes: an offset tracking surface displacement image production unit that produces an SAR offset tracking surface displacement image using the offset tracking method for the two SLC images [para 11: Another object of the present invention is to extract precise ground surface displacement in the along-track direction of a satellite via the stacking of multi-observed MAI interferograms, thereby improving the precision of the observation of three-dimensional ground surface displacement using imaging radars]; [para 12: Still another object of the present invention is to improve the precision of the observation of ground surface displacement in the along-
an offset tracking surface displacement image correction unit that corrects a terrain effect on the SAR offset tracking surface displacement image by utilizing a linear model; and an offset tracking surface displacement image smoothing unit that reduces a noise component present in the offset tracking surface displacement image to produce an SAR offset tracking surface displacement model [para 27: FIGS. 5A through 5D are diagrams showing the results of verification of the degree of velocity and precision of ground surface displacement in an along-track direction measured using a method of stacking multi-temporal MAI interferograms according to an embodiment of the present invention; [para 28: FIGS. 6A through 6D are diagrams showing the results of verification of the degree of velocity and precision of ground surface displacement in an along-track direction measured using a method of stacking multi-temporal MAI interferograms according to another embodiment of the present invention]; [para 48: the noise filtering unit 122 filters out noise so that only a low-frequency component remains within the InSAR interferogram before a ground surface displacement component related to the LOS direction of the satellite sensor is removed from the forward-looking interferogram and the backward-looking interferogram generated by the interferogram generation unit 110]; [para 50: the noise filtering unit 122 removes the noise component of a high-frequency characteristic from the InSAR interferogram based on the noise characteristics of the forward-looking interferogram, the backward-looking interferogram and the InSAR interferogram, and removes only a low-frequency ground surface displacement component from the 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Jung et al. (‘868) with the teaching of Jung et al. (‘639) or extracting precise ground surface displacement in the along-track direction of a satellite via the stacking of multi-observed MAI interferograms [Jung et al. (‘639) – para 2].
Regarding Claim 3, which is dependent on claim 2, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention. Jung et al. (‘868) further discloses “the offset tracking surface displacement image production unit produces the SAR offset tracking surface displacement image by computing two-dimensional (2D) surface displacements in azimuth and range directions using a multiple-displacement estimated kernel based on the two SLC images, averaging the 2D surface displacements respectively, and estimating the 2D surface displacements in the final azimuth and range directions [para 22: The present invention is a source technology that can improve the quality of a satellite radar twodimensional displacement map, and can be applied to various environmental and disaster observation fields such as surface displacement observation due to volcanic eruption and earthquake, landslide observation, and glacier velocity observation]; [para 57: In detail, the observation direction ground displacement map produced by the two-dimensional surface  123 matches the SLC image pair. In more detail, the SLC image matching unit 123 estimates the displacement of two SLC image pairs by applying the intensity cross-correlation technique, and models the displacement in the flight direction and the observation direction with a two-dimensional polynomial to obtain registration]; [para 58: The 2D polynomial modeling performs 2D Affine Transformation in which scale, movement, and rotation are taken into consideration in the flight direction and the observation direction, respectively.2 Since the dimensional asymmetry transform corrects the error by considering the scale, movement, and rotation of the two SLC image pairs in the x and y directions, it may have a total of six model parameters. 2Two-dimensional polynomial modeling using dimensional inequality transformation can be expressed as in Equation 3 below]; [para 60: two-dimensional polynomial model parameters can be calculated],”

Regarding Claim 4, which is dependent on claim 2, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention. 
Jung et al. (‘868)/Jung et al. (‘639) does not explicitly disclose “the offset tracking surface displacement image smoothing unit produces the offset tracking surface displacement model by reducing noise components present in the offset tracking surface displacement image using non-local means filter.”
Jung et al. (‘639) teaches “the offset tracking surface displacement image smoothing unit produces the offset tracking surface displacement model by reducing noise components present in the offset tracking surface displacement image using non-local means filter [para 45: the residual interferogram generation 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Jung et al. (‘868) with the teaching of Jung et al. (‘639) or extracting precise ground surface displacement in the along-track direction of a satellite via the stacking of multi-observed MAI interferograms [Jung et al. (‘639) – para 2].
Regarding Claim 6, which is dependent on independent Claim 1, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention. Jung et al. (‘868) does not explicitly disclose “the unwrapped interferogram generation unit generates the residual interferogram by wrapping and complex conjugating the offset tracking surface displacement model, and complexly multiplying by the SAR interferogram.”
Jung et al. (‘639) teaches “the unwrapped interferogram generation unit generates the residual interferogram by wrapping and complex conjugating the offset tracking surface displacement model, and complexly multiplying by the SAR interferogram. [para 46: the residual interferogram generation unit 120 may include the noise filtering unit 122 and the calculation unit 124. The noise filtering 122 and the forward-looking interferogram or backward-looking interferogram generated by the interferogram generation unit 110]; [[para 56: since the residual forward-looking interferograms and the residual backward-looking interferograms are separately stacked via the stacked interferogram generation unit 130, advantages arise in that a signal to noise ratio (SNR) can be improved via noise attenuation within each sub-aperture interferogram, and thus the coherence between sub-aperture interferograms can be maximized].” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Jung et al. (‘868) with the teaching of Jung et al. (‘639) or extracting precise ground surface displacement in the along-track direction of a satellite via the stacking of multi-observed MAI interferograms [Jung et al. (‘639) – para 2].
Regarding independent claim 8, which is a corresponding method claim of independent claim 1, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention as shown above for claim 1.
Regarding claim 9, which is dependent on independent claim 8, and which is a corresponding method claim of system claim 2, 
Regarding claim 10, which is dependent on claim 9, and which is a corresponding method claim of system claim 3, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention as shown above for claim 3.
Regarding claim 11, which is dependent on claim 9, and which is a corresponding method claim of system claim 4, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention as shown above for claim 4.
Regarding claim 13, which is dependent on independent claim 8, and which is a corresponding method claim of system claim 6, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention as shown above for claim 6.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20170106868) (Espacenet Translation)/Jung et al. (US 2016/0033639 A1), and further in view of He et al. (US 2008/0084564 A1).
Regarding Claim 5, which is dependent on claim 4, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention. Jung et al. (‘868)/Jung et al. (‘639) does not explicitly disclose “the offset tracking surface displacement image smoothing unit obtains an area having a difference value of subtracting a first image and a second image equal to or greater than a predetermined reference, wherein the first image is obtained by applying the non-local means filter to the offset tracking surface displacement image and the second image is obtained by applying the median filter to the offset tracking surface displacement image, and produces the offset tracking surface displacement model by masking out the obtained area from the first image and filling the masked-out area in consideration of value of a peripheral pixel.”
He et al. (‘564) teaches “the offset tracking surface displacement image smoothing unit obtains an area having a difference value of subtracting a first image and a second image equal to or greater than a predetermined reference, wherein the first image is obtained by applying the non-local means filter to the offset tracking surface displacement image and the second image is obtained by applying the median filter to the offset tracking surface displacement image, and produces the offset tracking surface displacement model by masking out the obtained area from the first image and filling the masked-out area in consideration of value of a peripheral pixel [para 59: According to one embodiment, the background levels (620) of FIG. 6D may be used to detect significant changes in chemical content in the target region (120; FIG. 1) of the CIS system (110; FIG. 2). FIG. 6E illustrates a comparison between a measured interferogram (400) and background noise levels (620). According to the embodiment of FIG. 6E, the interferogram  (400) has been scaled for accurate comparison to the background levels (620). As shown, the interferogram (400) falls outside the noise levels (620) in certain partitions. According to one embodiment, fringes (630) extending outside the noise levels (620) may indicate the presence of a previously absent chemical in the measurement region. According to another embodiment, interferogram (400) may indicate the presence of a new chemical only when the interferogram fringes (630) exceed the noise levels by a predetermined percentage or threshold. The processing subsystem (210; FIG. 2) may consider the difference between the interferogram intensity and the background levels 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Jung et al. (‘868)/Jung et al. (‘639) with the teaching of He et al. (‘564) for reducing unwrapping error of SAR interferogram more efficiently.
Regarding claim 12, which is dependent on claim 11, and which is a corresponding method claim of system claim 5, Jung et al. (‘868)/Jung et al. (‘639)/He et al. (‘564) discloses all the claimed invention as shown above for claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20170106868) (Espacenet Translation)/Jung et al. (US 2016/0033639 A1), and further in view of Costantini et al. (US 2011/0163911 A1).
Regarding Claim 7, which is dependent on independent claim 1, Jung et al. (‘868)/Jung et al. (‘639) discloses all the claimed invention. Jung et al. (‘868)/Jung et al. (‘639) does not explicitly disclose “an interferometric surface displacement image generation unit that generates an SAR interferometric surface displacement image by converting the unwrapped SAR interferogram expressed in phase in accordance with wavelength of the SAR image.”
Costantini et al. (‘911) teaches “an interferometric surface displacement image generation unit that generates an SAR interferometric surface displacement image by converting the unwrapped SAR interferogram expressed in phase in accordance with wavelength of the SAR image [Claim 15: said temporal-coherence-related value 
    PNG
    media_image1.png
    18
    25
    media_image1.png
    Greyscale
 determined for said pair of said considered pixels is determined according to the following definition: . 
    PNG
    media_image2.png
    46
    117
    media_image2.png
    Greyscale
 wherein a denote said pair of said considered pixels, 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 denotes said temporal-coherence-related value, 
    PNG
    media_image4.png
    19
    27
    media_image4.png
    Greyscale
 denotes said velocity-related differential value, 
    PNG
    media_image5.png
    17
    25
    media_image5.png
    Greyscale
 denotes said elevation-related differential value, i denotes an index identifying a respective i-th considered digital generalized differential interferogram among said digital generalized differential interferogram, 
    PNG
    media_image6.png
    15
    26
    media_image6.png
    Greyscale
 denotes a given weight chosen according to a given weighting criterion, and 
    PNG
    media_image7.png
    20
    21
    media_image7.png
    Greyscale
 denotes a quantity obtained by inverting the following equation: 
    PNG
    media_image8.png
    47
    167
    media_image8.png
    Greyscale
 wherein 
    PNG
    media_image9.png
    19
    27
    media_image9.png
    Greyscale
 denotes the phase-related differential value indicative of the difference between the interferometric phases of said considered pixels in the i-th considered digital generalized differential interferogram, 
    PNG
    media_image10.png
    13
    12
    media_image10.png
    Greyscale
 denotes a wavelength at which the digital Synthetic Aperture Radar (SAR) images have been taken, 
    PNG
    media_image11.png
    15
    16
    media_image11.png
    Greyscale
 denotes a temporal baseline associated with the i-th considered digital generalized differential interferogram, 
    PNG
    media_image12.png
    13
    13
    media_image12.png
    Greyscale
 denotes a known parameter, and 
    PNG
    media_image13.png
    16
    15
    media_image13.png
    Greyscale
 denotes a perpendicular spatial baseline associated with the i-th considered digital generalized differential interferogram”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Jung et al. (‘868)/Jung et al. (‘639) with the teaching of Costantini et al. (‘911) for analyzing properties of pairs of 
Regarding claim 14, which is dependent on independent claim 8, and which is a corresponding method claim of system claim 7, Jung et al. (‘868)/Jung et al. (‘639)/Costantini et al. (‘911) discloses all the claimed invention as shown above for claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forsley et al. (US 2005/0057391 A1) describes that FIG. 1 shows how processing begins by assembling a set of Synthetic Aperture Radar (SAR) data acquisitions covering the time period of interest. Having as many acquisitions as possible leads to improved temporal resolution of non-linear deformation. The image stack is processed to single look complex (SLC) images and co-registered to a common geometry. An initial set of candidate point targets is then selected. Points suitable for CPS exhibit stable phase and a single scatterer dominates the backscatter within the resolution element (para 72); Fig. 8: radar from space; FIG. 1.4 refers to the generation of point based differential interferograms derived from the SLCs and the point lists resulting in differential heights, dh, differential deformation, ddef, the quality of the point, sigma, the differential unwrapped phase, the residual phase, and the use of a point mask (para 47); The estimation from an independent interferogram starts from its 
Sartor et al. (US 7450054 B2) describes methods and apparatus for processing complex interferometric SAR data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648